contact person identification_number telephone number department of the treasury internal_revenue_service washington d c date dec onnd ihe employer_identification_number legend dear sir or madam you request rulings under sec_501 and sec_511 through of the internal_revenue_code description of entities c c is exempt from federal_income_tax under sec_501 of the code c has a number of members including b s u and w however b s u and w collectively control c serve as the catalyst for the development promotion and marketing of a large tract of land referred to as t the development will serve as a center of advanced technology research and entrepreneurial activities in the areas of biomedical research bioengineering biotechnology and plant and life sciences research c intends to bandh b is exempt from federal_income_tax under sec_501 of the code b is the fund raising entity of h h is a large hospital located on one of the perimeters of t and serves as a patient care facility as a teaching hospital and as a medical_research_organization b’s donations and endowment funds are used to i fund medical_research ii fund and provide training for nurses and other medical personnel iii fund and provide health education in the community and iv benefit those patients who cannot afford health care and its related expenses and v anything else that furthers the mission of h s s is an educational_institution recognized as exempt from federal_income_tax under sec_501 of the code s is located on one of the perimeters of t scientific research and public health service as well as the operation of a medical school s’s activities include uande uis a state university it is described in sec_115 and sec_170 of the code while u's main campus is not located near t u also operates and manages e which is located on one of the perimeters of t e is exempt from federal_income_tax under sec_501 of the code e facilitates technology transfer university-industry partnerships and the general growth of advanced technology companies ww w is an educational_institution recognized as exempt from federal_income_tax under sec_501 of the code w is involved in undergraduate and graduate scholarship and research particularly in the fields of medical and plant and life sciences research w’s medical school is located on one of the perimeters of t l l is a limited_liability_company with four members b s u and w c serves as the manager of l lis organized and operated exclusively to advance the charitable educational and scientific purposes of its members l will generate revenue from the sale and lease of properties mis a sec_501 organization m is involved in plant and botanical demonstration and research reasons for the transaction since the 1950s the city where b s e and w decline in particular t which is located in city can be characterized as suffering from the the city are located has experienced urban following abandoned buildings underutilized space high unemployment and few employment opportunities t is situated in geographic proximity to b s e wand m students researchers and employees of these institutions expect a safe productive environment for many students researchers and employees viable alternative educational and employment opportunities exist in suburban neighborhoods this situation puts these institutions at a disadvantage t’s strategic plan in c was formed to serve as a center of research technology and entrepreneurial expertise w b s and u collectively control c’s board_of directors c’s sec_501 purpose is to fight community deterioration and foster urban revitalization by serving as the strategic planning guiding and motivating catalyst behind the acquisition development promotion financing and marketing of t planning oversight financing and acquisition control of t's properties c will provide technical consulting and administrative services oversee and promote the development of t and identify and initiate land acquisition in particular c will develop a governance model for l's operating_agreement states it was formed to advance the charitable in order to create an efficient process to implement land acquisition l was established b s u and w each contributed and pledged substantial amounts of money to l c is the manager but not a member of l scientific and educational_purposes of w s u and b by revitalizing t into a center of research technology and entrepreneurial expertise l does not foresee being a direct participant in any development project since its intended role is simply to purchase and hold property and to facilitate and encourage the development of such property by others l does not intend to purchase all of the tracts of land within t but instead to purchase only certain key tracts so as to facilitate the process of rehabilitating the area l will not receive any services from its members and consequently will pay no fees to its members for services provided by them l has commenced negotiations for the purchase of certain strategic parcels of land in t some cases l may incur debt in financing the acquisition of acreage the ruling_request states l will deal with all entities on an arm's-length basis and will ensure any organizations interested in locating on the parcels acquired by l will advance the charitable educational and scientific purposes of l’s members specific activities of l might include assembling multiple parcels of land in the area to accommodate specific types of medical or plant and life sciences research or to facilitate the sale or lease of the property for entrepreneurial and established research organizations environmental remediation and clearing the land to satisfy local property and zoning standards managing property leasing property to the members or to organizations whose purposes or activities advance the technological and research-oriented purposes for the area selling land to members or to other organizations for development of research and technological facilities and coordinating with the charitable educational and scientific organizations regarding specific land plans for the area in rulings requested the following rulings are requested l's activities will be considered as furthering the charitable educational and scientific purposes of c b s u and w so as not to affect their tax-exempt status under sec_501 of the code l's activities will not be considered an unrelated_trade_or_business under sec_513 of the code with respect to c b s u and w the income received by b s u and w through l from these activities including income from the sale of properties will not be subject_to unrelated_business_income_tax under sec_511 of the code and will not result in unrelated_business_taxable_income under sec_514 law sec_501 of the code provides for the exemption from federal_income_tax of organizations described in sec_501 including organizations organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations defines the term educational as used in sec_501 to mean the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides an organization organized and operated for scientific purposes can qualify under sec_501 of the code only if it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations provides scientific research is regarded as carried on in the public interest if such research is directed toward benefiting the public examples of scientific research which is directed toward benefiting the public and therefore carried on in the public interest include scientific research carried on for the purpose of aiding in the scientific education of college or university students scientific research carried on for the purpose of obtaining scientific information which is published in a treatise thesis trade publication or in any other form that is available to the interested public scientific research carried on for the purpose of discovering a cure for a disease or scientific research carried on for the purpose of aiding a community or geographical area by attracting new industry to the community or area or by encouraging the development of or retention of an industry in the community or area sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions computed with the modifications listed in sec_512 sec_512 of the code exempts from the definition of unrelated_business_taxable_income all gains and losses from the sale exchange or other_disposition of non-inventory items and items not held_for_sale in the ordinary course of business sec_512 of the code states if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall subject_to the exceptions additions and limitations contained in subsection b include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation states that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides for the taxation under sec_512 of income from debt- financed property sec_514 of the code however provides that the definition of debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of the charitable purposes constituting the basis for its exemption under sec_501 analysis lis coordinating community development activities in order to further its members’ exempt_purpose of advancing research technological development and education in health care and plant and life sciences as an organization which elected to be a partnership for federal tax purposes l's activities are treated as the activities of its members c's b’s s’s u's and w’s charitable purposes are furthered by l’s creation and charitable activities because the formation of l insures the continued growth and accomplishment of c’s b’s s's u’s and w's various charitable educational and scientific purposes l's activities will facilitate the revitalization of t a deteriorated area which will renew the area adjoining b s e and w making t a better place to work study and live this will in turn help b s w e and u to continue to attract better students employees and scholars this will also allow l’s members to expand their activities into t ie more research and classroom space encourage more effective use of educational resources and programs ie internships and post-graduate work performed at organizations locating to the area and will aid efforts in obtaining federal research grants and funds because l’s members are b s u and w only exempt members control l agreement states it was formed to advance the charitable scientific and educational_purposes of b s u and w further c which is controlled by b s w and u manages l therefore c’s b’s s's u’s and w’s participation in l furthers their charitable purpose and the limited_liability_company arrangement permits these organizations to act exclusively in furtherance of their exempt purposes thus income derived in the course of l’s operations will not be treated as unrelated_business_taxable_income of l under sec_512 of the code or of c b s u and w under sec_512 l's operating indebtedness incurred in connection with l’s activities will not give rise to debt-financed_property subject_to taxation under sec_514 of the code the indebtedness does not relate to debt- financed property because it will be incurred in activity that is substantially related to the performance of exempt functions under sec_514 of the code conclusion we rule as follows l's activities will be considered as furthering the charitable educational and scientific purposes of c b s u and w so as not to affect their tax-exempt status under sec_501 of the code l's activities will not be considered an unrelated_trade_or_business under sec_513 of the code with respect to c b s u and w the income received by b s u and w through l from l’s activities including income from the sale of properties will not be subject_to unrelated_business_income_tax under sec_511 of the code and will not result in unrelated_business_taxable_income under sec_514 these ruling are based on the understanding there will be no material changes in the facts upon which they are based these rulings are directed only to the organization requesting them sec_6110 of the code provides they may not be used or cited by others as precedent please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed mazvin friedtander marvin friedlander manager exempt_organizations technical group
